Citation Nr: 0315093	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet, to include residuals of frozen feet. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) that declined to reopen the veteran's 
previously denied claim because he had not submitted new and 
material evidence.  

The veteran's service connection claim was reopened by the 
Board in a May 2002 decision.  At that time, the Board 
requested that additional development be conducted prior to a 
final decision on the merits.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.  

The Board notes that on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2), 
allowing the Board to undertake action essential for a proper 
appellate decision, was invalid because it allowed the Board 
to consider additional evidence without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  In the present case, as the Board 
has found that service connection is warranted for the 
veteran's claim, a remand would serve no useful purpose as 
this decision is a full grant of the benefit sought on 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


FINDING OF FACT

The veteran is shown to have symptomatology that is 
etiologically related to a cold injury suffered during 
service. 


CONCLUSION OF LAW

Residuals of frozen feet were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

With respect to VA's duty to notify and assist the veteran in 
obtaining information, the Board finds that such notification 
and assistance has been satisfied as the veteran's service 
connection claim is granted herein.  The claim is considered 
to be a grant of the benefit being sought on appeal.  See 
Soyini supra.  Because the claim is being granted, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), have been fully satisfied.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his October 2001 personal hearing; lay 
statements; private medical reports; and a VA examination 
report dated in October 2002.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is seeking entitlement to service connection for 
a skin disorder of the feet, to include frozen feet.  He 
contends that he permanently injured his feet during active 
service while sitting in a truck during the winter in 
Germany.  He maintained that he was stranded in sub-zero 
weather for 8 to 10 hours and sustained a cold injury to his 
feet, resulting in residual disabilities and permanent 
impairment.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that, for reasons and bases to be explained below, the 
evidence supports the veteran's claim and finds that service 
connection has been established for residuals of frozen feet.  
In this regard, the Board finds that the veteran's statements 
and testimony about his exposure to cold whether while 
stationed in Germany to be credible.

The Board recognizes that some of the veteran's service 
medical records are absent from the claims file, and as such, 
the Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case 
law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran's service medical records and morning reports 
show that he was hospitalized in Heidelberg Germany in 
October 1957.  It was noted that he remained hospitalized for 
several days, though his disease or injury was not listed.  
The veteran's separation examination reported no complaints, 
treatment, or diagnoses of any bilateral foot pain or skin 
disorder.  

VA outpatient records and private medical reports noted that 
the veteran had been diagnosed with several bilateral foot 
disorders, including chronic onychomycosis, tinea pedis, 
blisters, numbness, chronic dermatitis, toenail problems, 
instability, bleeding, and infections.  In August 1999, 
S.T.H., D.O., stated that the veteran's foot problems were a 
consequence of inclement weather conditions during the winter 
he spent in Germany.  In particular, he noted that the 
veteran's foot disorders, and subsequent chronic fungal 
infections, were a delayed consequence of trench 
foot/frostbite incurred during active service.  In Dr. H's 
opinion, the veteran's bilateral foot condition was "as 
likely as not" caused by an initial skin trauma suffered in 
approximately 1956, during military service.  

In September 2000, R.A.H. II, D.O., stated that the veteran 
had a moderate to severe, permanent bilateral foot injury 
that had been incurred in cold weather, or frostbite of the 
feet, that was related to active service.  He opined that the 
veteran had sustained his foot injuries as a "direct 
result" of his military experience and exposure from 1954 to 
1958.  Dr. H. asserted that the veteran's feet had classical 
hallmarks of clinical findings associated with the end stage 
sequelae to a frostbite or cold-induced injury upon clinical 
examination.  Finally, he stated that it was "significantly 
more probable than not" that the veteran sustained bilateral 
cold weather induced traumatic injuries to his feet that did 
arise out of the course and scope of his active military 
duties, and that this frostbite injury resulted in 
progressive clinical impairment of his feet as indicated 
above.  

Following a physical examination and review of the claims 
file, the October 2002 VA examiner stated her agreement with 
the two private physicians and asserted that the clinical 
findings "most likely might be consistent with sequelae of 
frostbite."  She diagnosed the veteran with neuropathy, 
chronic palmar pustular dermatitis, and an unspecified 
vascular disease, all with bilateral foot functional loss due 
to pain and lack of endurance.  She also diagnosed 
onychomycosis of the toenails, chronic dermatitis, and 
calluses of the feet.  She asserted that the veteran's 
separation examination that showed normal feet would be 
support the diagnoses of neuropathy as the feet would look 
normal at early stages and have minimal or slight 
abnormalities in the sensory portion, which would not be 
picked up on a routine examination.  The pustular dermatitis 
and anhydrosis were characterized as intermittent disorders 
that were as least as likely as not exacerbated by the cold 
weather while in Germany.  In the examiner's opinion, the 
veteran's other diseases and disorders, including 
onychomycosis, were likely secondary to the cold weather 
exposure experienced during active service in Germany.  

As both private physicians and the October 2002 VA examiner 
have linked the veteran's current foot disorders to cold 
weather exposure during active service, and for the reasons 
and bases expressed above, the Board finds that a grant of 
service connection for residuals of frozen feet is warranted.  
Service connection is therefore granted. 


ORDER

Service connection for residuals of frozen feet is granted. 



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

